Citation Nr: 1533984	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945 in the U.S. Navy.  He was in the U.S. Marine Corps Reserve from June 1951 to May 1956.  He died in April 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of September 2010.  The appellant failed to appear for a Travel Board hearing scheduled for February 2015, without explanation, and her hearing request is considered to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse who paid for burial expenses of the Veteran. 

2.  At the time of the Veteran's death in September 2008, he was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  The Veteran died at his private residence, and was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.

5.  The Veteran, at the time of discharge from active service, did not have a disability shown by official service records.

6.  The appellant's initial claim for burial benefits was denied in January 2009, and she did not respond to the October 2009 statement of the case.  

7.  The appellant's next application for burial benefits was received in September 2010, more than two years after the Veteran's final May 2008 burial services.


CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits, to include a plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303, 7105 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713, 19.32, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

The appellant was not provided with such notice in connection with her claim for burial benefits.  However, no prejudice is shown because, in the April 2013 statement of the case and the October 2013 supplemental statement of the case, the appellant received citation to the relevant law, as well as explanation as to the circumstances under which such a claim could be granted, and reasons the claim was denied; therefore, the appellant has actual knowledge of the information needed to substantiate her claim for burial benefits.  Moreover, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  She has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's DD Form 214 has been obtained.  There is no evidence that the Veteran filed a VA claim during her lifetime.  No further development of medical evidence is required, because the decision turns on other factors, as discussed below.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

The appellant's initial claim for burial benefits was received in July 2008, and denied by the RO in January 2009.  Although she submitted a timely notice of disagreement, she did not perfect the appeal with the submission of a substantive appeal after being furnished a statement of the case.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year. 38 C.F.R. § 3.156(b); see, e.g., Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Thus, the January 2009 decision is final.  38 U.S.C.A. § 7105.  

The appellant's next claim for burial benefits was received in September 2010, more than two years after the Veteran's final burial services in May 2008.  However, an application for burial benefits must be received within two years of the Veteran's final burial.  38 C.F.R. §§ 3.1601(a), 3.1703(a).  Therefore, the second claim was not timely filed.  Moreover, the evidence received in connection with the new claim was duplicative of the evidence of record at the time of the January 2009 decision, and hence is not new or material. 

The appellant feels that the time limits should not be applied.  She feels that burial benefits should be granted based on her husband's meritorious service.  However, as discussed below, notwithstanding any timeliness issues, the appellant is not entitled to burial benefits or a plot and interment allowance.   

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The appellant, in her claim, acknowledged that she was not claiming that the Veteran's death was service-connected.  Therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  

The regulation provides that a burial allowance is payable for a veteran who, on the date of his or her death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of his death in April 2008, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  He was not in receipt of military retirement pay.  

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  Here, however, the Veteran died while a resident in a non-federal rehabilitation and nursing center.  The appellant does not allege that this residence was authorized by VA, or that he was receiving VA medical services at the time of death.  

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

As discussed above, the Veteran did not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service department personnel and treatment records fail to show he was discharged from service due to disability.  

The appellant's essential contention is that the law should provide payment for burial benefits for her deceased husband, because of his meritorious military service.  She points out that he received two Bronze Star Medals.  The Board acknowledges the Veteran's exemplary military record and is sympathetic to the loss the appellant has suffered.  However, federal laws authorizing monetary benefits, are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).   The payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits, to include plot and interment allowance, is denied.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


